     Case 2:21-cv-00345-DAD-BAM Document 27 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MISTER LEE,                                        Case No. 2:21-cv-00345-DAD-BAM
12                      Plaintiff,                      ORDER GRANTING REQUEST TO
                                                        CONTINUE STAY OF PROCEEDINGS
13           v.
                                                        (Doc. 26)
14   C R BARD INCORPORATED, et al.,
15                      Defendants.
16

17           On May 25, 2021, the Court stayed discovery and all pretrial deadlines in this action and
18   continued the Initial Scheduling Conference for a period of ninety (90) days to permit the parties
19   to pursue settlement negotiations. (Doc. 25.) The parties now request that the Court continue the
20   stay of all activity in this case for an additional period of ninety (90) days to allow them to
21   continue to pursue negotiations of a settlement of this and all of Plaintiff’s counsel’s cases. (Doc.
22   26.) The parties explain that they are actively engaging in settlement negotiations and believe
23   that a final settlement if forthcoming that will resolve this and other cases within the inventory.
24   (Id.)
25           Upon consideration and good cause appearing, the parties’ request to continue the stay of
26   all activity in this case is GRANTED, and discovery and all pretrial deadlines in this matter are
27   STAYED for an additional ninety (90) days while the parties pursue settlement negotiations. The
28
                                                       1
     Case 2:21-cv-00345-DAD-BAM Document 27 Filed 09/01/21 Page 2 of 2


 1   Scheduling Conference currently set for September 9, 2021, is CONTINUED to December 8,

 2   2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe.

 3   At least one (1) week prior to the conference, the parties shall file a Joint Status Report. The

 4   parties shall appear at the conference remotely either via Zoom video conference or Zoom

 5   telephone number. The parties will be provided with the Zoom ID and password by the

 6   Courtroom Deputy prior to the conference. The Zoom ID number and password are confidential

 7   and are not to be shared. Appropriate court attire required. If the parties file a notice of

 8   settlement prior to the conference, then the conference will be vacated.

 9
     IT IS SO ORDERED.
10

11      Dated:     September 1, 2021                           /s/ Barbara    A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
